Title: Enclosure: Schweizer, Jeanneret and Company to Charles Guillaume Lambert, 22 November 1790
From: Schweizer, Jeanneret and Company
To: Lambert, Charles Guillaume


A Paris le 22 9bre 1790
Mgr.
Les Etats unis d’amerique doivent a La france la Somme de 39,710,000 ₶ dont partie est échue et la partie a échéoir est rèduite au comptant au ler Jer prochain.
Le congrés à passé une loi pour faire un Emprunt de douze millions de Dollards, à l’effet de payer la partie de sa dette étrangere qui est echüe et de liquider la partie à échéoir, sil y trouve quelque avantage.
Nous sommes instruit que le fondé de pouvoir des Etats unis incertain si l’Emprunt du congrés prendroit faveur, na pû promettre de payer que la Somme de trois millions à Compte de La partie de la créance de la france déjà échue, nous avons pensé que ce seroit rendre à la fois un grand Service à la france et aux Etats unis, que de procurer à la france—Le payement de la totalité de Sa créance et aux Etats unis—La consolidation de Leur crédit.
A cet effet nous avons reunis les Soumissions de plusieurs riches Capitaliste de nos amis par lesquelles ils S’engagent de prendre La Somme de 36,710,000 ₶ dans l’Emprunt décrétté par le congrés et de faire le dépôt de la ditte Somme à paris, pour la delivrer au Gouvernement français pour Solde de sa créance Sur les Etats unis.
Nous avons l’honneur de vous remettre nôtre Soumission, Mgr. et nous osons espérer de vôtre sollicitude pour les interêts de la chose publique qu’une ôpération à la fois si utile à la france et aux Etats unis, vous determinera à en donner communication tout de Suite à Mr. de Montmorin, pour qu’en Sa qualtité de ministre du Roy au département des affaires Etrangeres, il puissent la faire parvenir sans delai á Mr. Short Envoyé des Etats unis en france et aujourdhuy à amsterdam avec ordre du Congrés de faire la négociation de L’Emprunt.
Nous vous prions, Mgr, d’avoir la bonté d’observer à Mr. de montmorin combien il est important que cette affaires ne traine point en longueur et que Mr. Short Envoyé des Etats unis ait connaissance sans délai de notre soumission pour qu’il y reponde ministérielment; à cet effet nous croyons devoir vous remettre nôtre Soumission par Duplicata pour que l’affaire soit deffinitivement réglée si Mr. Short l’accepte purement et Simplement et nous renvoye un des Duplicata Signe et accépté par lui. Si contre nôtre attente Mr. Short élévoit des prètentions dont la loi du Congrés ne nous à pas donné connoissance, nos amis et nous, nous Emprésserons de lever toutes Les difficultés raissonnables et dans ce cas nous vous prions Mgr, de lui faire demander par Mr. de Montmorin le modéle de Soumission tel qu’il pourra la désirer Sauf à nous à proposer des modifications, S’il y a lieu, nous vous prions Mgr. d’avoir la Bonté de nous accuser la récéption de nôtre lettre et de nôtre Soumission.
Schweizer Jeanneret et Ce.
